Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on January 21, 2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-13, 15, 17-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Apostol, JR. et al. (U.S. Publication No. 2006/0221931 A1), hereafter referred to as Apostol’931 in view of Palmer et al. (U.S. Publication No. 2017/0116154 A1), hereafter referred to as Palmer’154.
Referring to claim 1, Apostol’931, as claimed, an apparatus (SOC 100, see Fig. 1) comprising: a plurality of processing elements (subsystems 102a-d, see Fig. 1 and para. [0020]); an interconnect network between the plurality of processing elements to transfer data values between the plurality of processing elements (bus 104 connects the subsystems 102a-d to communicate with each other via transactions, see Fig. 1 and paras. [0021]-[0022]); and a first processing element of the plurality of processing elements comprising: a configuration register within the first processing element to store a configuration value, separate from the data values, that causes the first processing element to perform an operation according to the configuration value (programming configuration register(s) with values, see para. [0041]), a plurality of input queues (inbound queues 404a-n, see Fig. 4), an input controller to control enqueue and dequeue of the data values into the plurality of input queues according to the configuration value (inbound state machine 408 provides the control signals to inbound queues, see Fig. 4 and para. [0038]), a plurality of output queues (outbound queues 402a-n, see Fig. 4), and an output controller to control enqueue and dequeue of the data values into the plurality of output queues according to the configuration value (outbound state machine 406 provides the control signals to outbound queues, see para. [0037] and Fig. 4).

Palmer’154 discloses the processing element comprising operation circuitry (processing element 170 comprising components such as hardware registers 276, execution registers 280, processor core 290, microsequencer 291, operand write-back unit 298, see Fig. 2) and performing a processing operation with the operation circuitry (hardware registers 276 (configuration registers 277) and execution registers 280 provide instructions for the processor core 290 to execute, see Figs. 2, 3 and para. [0020]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Apostol’931’s invention to comprise the processing element comprising operation circuitry and performing a processing operation with the operation circuitry, as taught by Palmer’154, in order to communicate data directly to software running on another processing element (see paras. [0015]-[0017]).
As to claim 2, Apostol’931 also discloses when at least one of the plurality of input queues stores a data value, the input controller is to send a not empty value to the operation circuitry of the first processing element to indicate the first processing element is to begin the processing operation on the data value stored in the at least one of the plurality of input queues (asserts “non-empty” signal when there is an inbound transaction queued, see paras. [0038] and [0039]).
As to claim 3, Apostol’931 also discloses when at least one of the plurality of output queues is not full, the output controller is to send a not full value to operation circuitry of the first processing element to indicate the first processing element is to begin the processing operation on a data value stored in the at least one of the plurality of input queues (outbound state machine 406 provides the control signals to outbound queues, see para. [0037] and Fig. 4; also note: process the transactions in the order of the assigned priorities of the queues 402 and 404, see paras. [0036], [0040], and [0052]).
asserts “non-empty” signal when there is an inbound transaction queued, see paras. [0038] and [0039]) and when at least one of the plurality of output queues is not full, the output controller is to send a not full value to the operation circuitry of the first processing element, and the operation circuitry of the first processing element is to begin the processing operation on the data value stored in the at least one of the plurality of input queues after both the not empty value and the not full value are received (outbound state machine 406 provides the control signals to outbound queues, see para. [0037] and Fig. 4; also note: process the transactions in the order of the assigned priorities of the queues 402 and 404, see paras. [0036], [0040], and [0052]).
As to claim 5, Apostol’931 also discloses when at least one of the plurality of input queues is not full, the input controller is to send a ready value to an upstream processing element of the plurality of processing elements (ready, see para. [0053]).
As to claim 7, Apostol’931 also discloses when at least one of the plurality of output queues stores a data value, the output controller is to send a valid value to a downstream processing element of the plurality of processing elements (outbound state machine provides the control signals , see paras. [0036], [0037], and [0053]).
Note claims 9 and 17 recite similar limitations of claim 1. Therefore they are rejected based on the same reason accordingly.
Note claims 10 and 18 recite similar limitations of claim 2. Therefore they are rejected based on the same reason accordingly.
Note claims 11 and 19 recite similar limitations of claim 3. Therefore they are rejected based on the same reason accordingly.
Note claims 12 and 20 recite similar limitations of claim 4. Therefore they are rejected based on the same reason accordingly.

Note claims 15 and 23 recite similar limitations of claim 7. Therefore they are rejected based on the same reason accordingly.


Allowable Subject Matter

Claims 6, 8, 14, 16, 22, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 1/21/20210 have been fully considered but they are not persuasive. 
At the outset, Applicants are reminded that claims subject to examination will be given their broadest reasonable interpretation consistent with the specification. In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997). In fact, the "examiner has the duty of police claim language by giving it the broadest reasonable interpretation." Springs Window Fashions LP v. Novo Industries, L.P., 65 USPQ2d 1862, 1830, (Fed. Cir. 2003). Applicants are also reminded that claimed subject matter not the specification, is the measure of the invention. Disclosure contained in the specification cannot be read into the claims for the purpose of avoiding the prior art. In re Sporck, 55 CCPA 743, 386 F.2d, 155 USPQ 687 (1986). 

Applicant argued that “Apostol’931 and Palmer’154 does not teach a first processing element of the plurality of processing elements comprising: a configuration register within the first processing element to store a configuration value, separate from the data values, that causes the first processing element to perform an operation according to the configuration value, a plurality of input queues, an input controller to control enqueue and dequeue of the data values into the plurality of input queues according to the configuration value, and an output controller to control enqueue and dequeue of the data values into the plurality of output queues according to the configuration value.” (Pages 9-11 of Amendment)
Examiner does not agree with Applicant.  Apostol’931 in view of Palmer’154 discloses a first processing element of the plurality of processing elements comprising: a configuration register within the first processing element to store a configuration value, separate from the data values, that causes the first processing element to perform an operation according to the configuration value (programming configuration register(s) with values, see para. [0041]), a plurality of input queues (inbound queues 404a-n, see Fig. 4), an input controller to control enqueue and dequeue of the data values into the plurality of input queues according to the configuration value (inbound state machine 408 provides the control signals to inbound queues, see Fig. 4 and para. [0038]), a plurality of output queues (outbound queues 402a-n, see Fig. 4), and an output controller to control enqueue and dequeue of the data values into the plurality of output queues according to the configuration value (outbound state machine 406 provides the control signals to outbound queues, see para. [0037] and Fig. 4).

Applicant is suggested to expand on the controlling of the input/output queues according to the configuration value. 
In summary, Apostol’931 and Palmer’154 teach the claimed limitations as set forth.


Conclusion

The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITUS WONG whose telephone number is (571)270-1627.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITUS WONG/Primary Examiner, Art Unit 2185